UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7556


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRYL L. MOFFETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:96-cr-00170-RLV-1)


Submitted:    May 6, 2009                     Decided:   May 26, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl L. Moffett, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl L. Moffett appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).    Moffett argues that the district court

erred by failing to reduce his sentence under Amendment 706 of

the Guidelines, see U.S. Sentencing Guidelines Manual (“USSG”)

§ 2D1.1(c) (2008); USSG App. C, Amend. 706.     We have reviewed

the record and find the district court properly exercised its

discretion after considering the applicable 18 U.S.C. §   3553(a)

(2006) factors.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2